Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed August 22, 2022. Applicant’s reply to the restriction/election requirement of May 27, 2022 has been entered. Claims 3-7, 31-34, and 48-51 have been amended; claims 8-28 and 35-45 have been canceled; and no claims have been newly added. Claims 1-7, 29-34, and 46-52 are pending. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/US2018/047053, filed August 20, 2018 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/547,904, filed August 21, 2017 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, is acknowledged. Applicant’s elections of i) “methacrylic anhydride” as the species of polyanhydride, and ii) “UV light” as the species of means of polymerizing the anhydride are both also acknowledged. The Examiner has determined that claims 1, 2, 4, 6, and 7 read on the elected subject matter.  
The traversal is on the following grounds:
1. The grounds that “it is believed a search and examination of all claims would not present undue burden”; and 
2. The grounds that “the alleged species identified…for ‘means of polymerizing the anhydride’ are” not “necessarily mutually exclusive” since “UV light may be used in some embodiments to initiate polymerization using a photoinitiator, and thus these overlap in scope”.  
The Examiner would like to point out the following:
1. The first grounds is not found persuasive since the groups identified are directed to statutorily distinct classes of invention, and, further, the groups have acquired a separate status in the art in view of their different classification. 
2. The second grounds is found persuasive. Therefore, UV light and the combination of UV light and a photoinitiator are encompassed within the elected species of means of polymerizing the anhydride. 
Accordingly, claims 3, 29-34, and 46-52 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction requirement is still deemed proper and is therefore being made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on August 22, 2022. Claims 1, 2, and 4-7 are currently under examination. 
Claim Objections
Claim 1 is objected to because of the following:  
1. There appears to be an extraneous comma between “A method” and “comprising”. 
2. There appears to be an extraneous colon between “comprising” and “forming”. The colon would be appropriate if followed by bullets, but this is not the case here. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is directed to “a method”, but does not define what the method is actually for or is intended to accomplish. One of ordinary skill in the art thus cannot definitively ascertain what in fact is necessarily being made or is being treated, etc. Although it is clear from the active steps expressly enumerated that the method involves forming a microcapsule, the outcome of one requisite active step cannot be reasonably construed to define the method itself, which does not exclude any number of further steps. Moreover, since the claim never actually defines what the method is for, the claimed method cannot be adequately examined for compliance with e.g. scope of enablement and other legal standards that depend on what the method is actually for or intended to accomplish. 
2. Claim 1 requires “polymerizing some of the anhydride”. The limitation “some” is arbitrary and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of “some”, and whether “some” necessarily includes or necessarily excludes from the scope of its purview “all”, and to what extent of anhydride polymerization constitutes “some” and what extent constitutes “more than some” and “less than some” and thus not “some”.  
Claims 2 and 4-7 are indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Pub. No. 2011/0223314), in view of Miller et al. (J Polymer Sci. 1961; 54: 329-342).
Applicant Claims
Applicant’s elected subject matter is directed to a “method” comprising forming a microfluidic droplet comprising a “first” fluid contained within a carrying fluid, the first fluid comprising an anhydride, e.g. methacrylic anhydride; polymerizing “some” of the anhydride within the microfluidic droplet by exposing the anhydride to UV light, with or without a photoinitiator, to form a polyanhydride; cross-linking the polyanhydride; and hydrolyzing some of the anhydride within the microcapsule to form carboxylic acid; wherein the microfluidic droplet has a diameter of 15µm to 1 mm.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Zhang et al. disclose a method of making a microcapsule with a core-shell structure comprising forming a microfluidic droplet comprising a “first” fluid contained within a “carrying fluid”, the first fluid comprising a “prepolymer” (i.e. a monomer, e.g. PEGDA, an acrylate monomer); polymerizing at least “some” of the “prepolymer” within the microfluidic droplet by exposing the “prepolymer” to UV light and a photoinitiator, to thus form the microcapsule with a core and e.g. a polymeric hydrogel shell; wherein the microfluidic droplet has a diameter of e.g. 60 µm. 
Miller et al. disclose that methacrylic anhydride can be polymerized to polymethacrylic anhydride by exposure to UV light and a photoinitiator, and that the polymethacrylic anhydride thus formed can be readily hydrolyzed to polymethacrylate (i.e. a polyacid) by e.g. application of heat or vacuum, thus forming a solid film. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Zhang et al. do not explicitly disclose that the monomer is anhydride, and that the anhydride is hydrolyzed to form carboxylic acid. This deficiency is cured by the teachings of Miller et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Zhang et al. and Miller et al., outlined supra, with common knowledge in the art to devise Applicant’s presently claimed method. 
Zhang et al. disclose a method of making a microcapsule with a core-shell structure comprising forming a microfluidic droplet comprising a “first” fluid contained within a “carrying fluid”, the first fluid comprising e.g. PEGDA (i.e. an acrylate monomer); polymerizing at least “some” of the PEGDA within the microfluidic droplet by exposing the PEGDA to UV light and a photoinitiator, to thus form the microcapsule with a core and e.g. a PEGDA polymeric hydrogel shell. Since Zhang et al. disclose that their invention is not limited to the use of e.g. PEGDA, but rather that various modifications will be readily apparent based on the same basic principles without departing from the spirit and scope of the invention (see e.g. paragraphs 0042, 0054); and since Miller et al. disclose that methacrylic anhydride can be polymerized to polymethacrylic anhydride by exposure to UV light and a photoinitiator, and that the polymethacrylic anhydride thus formed can be readily hydrolyzed to polymethacrylate (i.e. a polyacid) by e.g. application of heat or vacuum, thus forming a solid film; one of ordinary skill in the art would thus recognize that methacrylic anhydride could be employed as the “prepolymer” in the Zhang et al. method, and when this prepolymer is exposed to UV light and a photoinitiator, polymethacrylic anhydride will be produced, which can be hydrolyzed to form a microcapsule with a polymethacrylate shell; and since microcapsules with a polymethacrylate shell are known in the art with specified uses and advantages (see e.g. Taranta et al., U.S. Patent Application Pub. No. 2013/0295152); one of ordinary skill in the art would thus be motivated to employ methacrylic anhydride as the “prepolymer” (i.e. monomer) in the Zhang et al. method, and to follow the same basic principles outlined in the Zhang et al. method, with the reasonable expectation that the resulting method will successfully produce a microcapsule with a polymethacrylate shell. 
Zhang et al. employs e.g. PEGDA as the “prepolymer” and exposes the PEGDA to UV light and a photoinitiator to thus produce a PEGDA polymeric hydrogel. One of ordinary skill in the art would generally recognize that a hydrogel is a three-dimensional polymeric network formed by a crosslinked hydrophilic polymer, and thus would immediately understand that the PEGDA monomer has undergone both polymerization and cross-linking to produce the disclosed PEGDA polymeric hydrogel (see e.g. Cavallo et al. J Appl Polym Sci. 2017; 134: pages 1-9). Hence, one of ordinary skill in the art would understand Zhang et al. to require the “prepolymer” to undergo both polymerization and cross-linking to arrive at the final polymeric hydrogel shell. Accordingly, one of ordinary skill in the art, in employing methacrylic anhydride as the “prepolymer” in the Zhang et al. method, would thus subject the “prepolymer”, e.g. methacrylic anhydride, to both polymerization and cross-linking to arrive at the final polymeric shell. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617